Title: From John Adams to the President of the Congress, 3 August 1779
From: Adams, John
To: President of Congress


     
      Sir
      Braintree August 3. 1779
     
     On the Twenty Eighth of February, I had the Honour of writing to Congress, informing them of my Intention of returning home, in Consequence of the new Commission which Superceded mine: on the first of March, I had again the Honour of writing Some interesting Information concerning the unprecedented Interest which the british Government are obliged to give for the Loan of Money, for the Service of the present Year: on the Eighth of March I took my Leave of the American Minister and left Paris for Nantes, in Expectation of there meeting the Alliance, and Sailing in her for America, in a few Weeks: Upon my Arrival at Nantes, I learned that the Alliance was Still at Brest, and so embarrassed with near forty Prisoners who were Supposed to have been concerned in a Conspiracy to carry her to England, and with other Difficulties that it was uncertain when she would be ready. The Agent at Nantes, at this Time receiving a Letter, from his Excellency Dr. Franklin, desiring him to consult me about the Direction of the Alliance, I thought it would expedite the public Service, for me to make a Journey to Brest (about two hundred miles,) which I under took accordingly and arrived at that Port, without Loss of Time. There, after an Attendance of some Weeks, and much Negociation with Commandants, Intendants and Agents all Things were prepared for the Frigate to Sail for Nantes with about an hundred British Prisoners, to be there exchanged for a like Number of American Prisoners arrived there from England in a Cartel. I returned to Nantes, and the Alliance in a few Days arrived in the River. The Prisoners were exchanged, about Sixty inlisted in the Alliance and the rest in the Poor Richard, Captain Jones. After accommodating all the Difficulties, with the British Prisoners, the American Prisoners, the Officers and Crew of the Alliance, and Supplying all their necessary Wants Captain Landais having orders to Sail for America, and every Thing ready to proceed to sea in a few Days, received unexpected orders, from the Minister Plenipotentiary to proceed to L’orient, and wait there for further orders. I had the Honour of a Letter at the same Time from his Excellency, inclosing one from the Minister of the Marine, by which I learn’d, that the King had been graciously pleased to grant me a Passage, on Board the Frigate, which was to carry his Majestys new Minister Plenipotentiary to the united States, that the Frigate was at L’orient and that the Minister would be there in a few Days. I went in the Alliance from Nantes to L’orient, where after some Time the Frigate the Sensible arrived, but his Excellency the Chevalier de La Luzerne did not arrive untill the Tenth of June. On the Seventeenth of June, and not before, I had the Pleasure to be under Sail, and on the third of August arrived in Nantasket Road.
     I have entered into this Detail of Disappointments, to justify my self for not returning Sooner, and to shew that it was not my fault, that I was not at Home, in Eight Weeks from the first authentic Information, that I had nothing further to do in France.
     There is nothing remaining for me to do, but to Settle my Accounts with Congress: but as Part of my Accounts are in Conjunction, with
     
     
     
     my late Colleague, with whom I lived in the Same House, during my Residence, in Paris, I am not able to judge, whether Congress will choose to receive my Accounts alone, or to wait untill the other Commissioners shall exhibit theirs, So as to have the whole together under one View, in order to do equal Justice to all. I am ready, however to render all the Account in my Power, either jointly or Separately, whenever Congress shall order it, and I shall wait their Directions accordingly.
     It is not in my Power, having been so long from Paris, to give Congress any News of Importance, except that the Brest Fleet under the Comte D’Orvilliere, was at sea the Beginning of June, that Admiral Arbuthnot was at Plymouth the thirty first of May, and that there was an universal Perswasion arrizing from Letters from Paris and London, that Spain had decided against the English. The Chevalier de La Luzerne, however will be able to give Congress Satisfactory Information upon this Head.
     I ought not to conclude this Letter, without expressing my Obligations to Captain Chevagne and the other Officers of the Sensible, for their Civilities in the Course of my Passage home, and the Pleasure I have had in the Conversation of his Excellency the new Minister Plenipotentiary from our August Ally, and the Secretary to the Embassy Monsieur Marbois.
     The Chevalier de la Luzerne, is Knight of the order of St. John of Jerusalem, of an ancient and a noble Family connected by Blood, with many Characters of principal Name in the Kingdom; a Grandson of the celebrated Chancellor De la Moignon; a Nephew of Monsieur Malesherbes, perhaps Still more famous, as first President of the Court of Aids, and as a Minister of State; a Brother of the Comte de la Luzerne, and of the Bishop of Langres, one of the three Dukes and Peers, who had the Honour to assist in the Consecration of the King; a near Relation of the Marishall de Broglie, and the Comte his Brother, and of many other important Personages in that Country. Nor is his personal Character less respectable than his Connections. As he is possessed of much usefull Information of all kinds, and particularly of the political System of Europe, obtained in his late Embassy in Bavaria; and of the justest Sentiments of the mutual Interests of his Country and ours, and of the Utility to both of that Alliance, which so happily unites them, and at the Same Time divested of all Personal and Party Attachments and Aversions, Congress and their Constituents, I flatter myself will have much Satisfaction in his Negotiations, as well as in those of the Secretary to the Embassy, Monsieur Marbois who was also Secretary to the Embassy, in Bavaria and is a Counsellor of the Parliament of Metz, a Gentleman whose Abilities, Application and Disposition cannot fail to make him usefull in the momentous Office he Sustains. I have the Honour to be with great Respect, Sir, your most obedient and most humble Servant
     
      John Adams
     
    